EXHIBIT (g)(4) May 27, 2014 State Street Bank and Trust Company Josiah Quincy Building 200 Newport Avenue North Quincy, Massachusetts 02171 Location Code: JQB5 Attention: Russell M. Donohoe Re: MASTER CUSTODIAN AGREEMENT –NEW PORTFOLIOS Ladies and Gentlemen: Please be advised that the undersigned Funds have established new series of shares to be known as American Century Investment Trust – Short Duration Strategic Income Fund, American Century Investment Trust – Strategic Income Fund, and American Century International Bond Funds – Emerging Markets Debt Fund ( the “New Portfolios”). In accordance with Section 18.6, the Additional Portfolios provision, of the Master Custodian Agreement dated as of July 29, 2011 (the “Custodian Agreement”) by and among each Fund party thereto and State Street Bank and Trust Company, the undersigned Funds hereby request that your bank act as Custodian for the respective New Portfolios under the terms of the Custodian Agreement. In connection with such request, the undersigned Funds hereby confirm to you, as of the date hereof, their representations and warranties set forth in Section 18.7 of the Custodian Agreement. Capitalized terms used herein without definition shall have the meanings ascribed to them in the Custodian Agreement. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Funds and retaining one for your records. Sincerely, American Century Investment Trust and American Century International Bond Funds on behalf of the New Portfolios. By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By : /s/ Michael F. Rogers Name: Michael F. Rogers Title: Executive Vice President, Duly Authorized Effective Date: July 24, 2014
